PER CURIAM.
Following an evidentiary hearing, the trial judge found that the appellant had violated his probation. A guidelines prison sentence was imposed, with credit given for the time actually served previously as a condition of probation. Contrary to Green v. State, 547 So.2d 925 (Fla.1989), the court specifically directed that the appellant not receive credit for the gain time earned on the previous period of incarceration.
Accordingly, we affirm the judgment and sentence, but remand to the trial court to correct the amount of credit for time *1201served to include both the time actually incarcerated and gain time served.
DANAHY, A.C.J., and FRANK and PARKER, JJ., concur.